IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,411




EX PARTE DANNY LEE WARD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20297-C IN THE 251ST DISTRICT COURT
FROM RANDALL COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
robbery, sentenced to seventeen years’ imprisonment, and one count of aggravated robbery,
sentenced to twenty-three years’ imprisonment.  The Seventh Court of Appeals affirmed his
conviction. Ward v. State, No. 07-09-0116-CR (Tex. App.–Amarillo, March 31, 2010).
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the State
does not oppose granting relief.  Applicant is entitled to relief.  Ex parte Wilson, 956 S.W.2d 25 
(Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity to file an
out-of-time petition for discretionary review of the judgment of the Seventh Court of Appeals in
Cause No. 07-09-0116-CR that affirmed his conviction in Case No. 20297-C from the 251st Judicial
District Court of Randall County.  Applicant shall file his petition for discretionary review with the
Seventh Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: September 15, 2010
Do not publish